Citation Nr: 0900245	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-06 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dublin, 
Georgia


THE ISSUES

1.  Entitlement to payment or reimbursement for the cost of 
medical treatment provided February 26, 2006, at Houston 
Medical Center in Warner Robins, Georgia. 

2.  Entitlement to payment or reimbursement for the cost of 
medical treatment provided March 16, 2006, at Houston Medical 
Center in Warner Robins, Georgia.

3.  Entitlement to payment or reimbursement for the cost of 
medical treatment provided from July 8, 2006 through July 9, 
2006, at Houston Medical Center in Warner Robins, Georgia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1987 to February 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from administrative decisions of 
the Department of Veterans Affairs (VA) Medical Center (VAMC) 
in Dublin, Georgia, which denied payment or reimbursement for 
the cost of private medical treatment provided on three 
separate occasions at Houston Medical Center (HMC) in Warner 
Robins, Georgia.  

The veteran requested a Videoconference hearing before the 
Board.  The requested hearing was conducted by the 
undersigned Veterans Law Judge in February 2008.  

The veteran submitted an additional packet of evidence for 
her claims in June 2008, after the Videoconference hearing 
before the Board.  However, the additional packet includes 
copies of VA clinical records, private emergency department 
records and bills related to such private treatment, and 
copies of the veteran's substantive appeals.  The additional 
evidence is cumulative and repetitive of the clinical 
evidence and administrative evidence of record, and does not 
provide any evidence or argument not already of record.  
Appellate review may proceed without review of this redundant 
evidence by the agency of original jurisdiction.  38 C.F.R. 
§§ 19.37, 20.1304 (2008).  



FINDINGS OF FACT

1.  Although the veteran was experiencing acute pain on 
February 26, 2006, the clinical records describing the 
treatment provided and the facts as a whole are inconsistent 
with a determination that a delay in seeking medical 
attention would be hazardous to life or health.  

2.  The primary change in the veteran's medical care as a 
result of private emergency department treatment rendered on 
March 16, 2006, was a non-narcotic pain medication, and the 
facts are inconsistent with a determination that delay in 
seeking medical attention would be hazardous to life or 
health.  

3.  The statement of a non-clinical VA employee that the 
veteran should go to an emergency room if her pain became 
more severe did not constitute VA authorization for payment 
for private emergency department care.  

4.  The written records of the veteran's contact with VA 
prior to her private emergency treatment on July 8, 2006, 
meets the requirement for authorization, and the medical 
opinions reflected in the July 8, 2006, VA clinical notes 
places the evidence that delay would have been hazardous to 
the veteran in equipoise.  


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement for 
unauthorized private medical services provided by Houston 
Medical Center, Warner Robins, Georgia, on February 26, 2006, 
have not been met.  38 U.S.C.A. § 1728 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 17.52, 17.54 (2008).

2.  The criteria for payment or reimbursement for 
unauthorized private medical services provided by Houston 
Medical Center, Warner Robins, Georgia, on March 16, 2006, 
have not been met.  38 U.S.C.A. § 1728 (West 2002 & Supp. 
2008); 
38 C.F.R. §§ 3.102, 17.52, 17.54 (2008).

3.  The criteria for payment or reimbursement for medical 
services provided by Houston Medical Center, Warner Robins, 
Georgia, on July 8, 2006, and July 9, 2006, have been met.  
38 U.S.C.A. §§ 1728, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 17.52, 17.54 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she is entitled to payment or 
reimbursement for emergency department care provided on three 
separate occasions at HMC, Warner Robins, Georgia.  Each 
episode of private treatment is the subject of a separate 
appeal.  

Duties to notify and assist the veteran 

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and VA 
must assist the claimant by making reasonable efforts to 
obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) and inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1) (as revised, 
effective May 30, 2008, 73 Fed. Reg. 23,353-56 (Apr. 30, 
2008)); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board does acknowledge that the VAMC did 
not provide the veteran with notice of VA's duties to notify 
and assist her prior to the initial denial of reimbursement 
for the February 26, 2006, emergency department treatment in 
June 2006, or prior to the May 2006 initial denial of 
reimbursement for the March 16, 2006, emergency treatment, or 
prior to the August 2006 initial denial of reimbursement for 
care rendered in July 2006.  However, the VAMC did send the 
veteran letters in October 2006, which did inform her about 
each of the elements of notice required under the governing 
regulation.  

The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error.  In this regard, 
the Board notes that, while notices provided to the veteran 
were not given prior to the first agency of original 
jurisdiction (AOJ) adjudication of each claim, notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the veteran's claim was readjudicated in a 
statement of the case (SOC).  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
the claim and notifying claimant of such readjudication in 
the statement of the case).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of each claim and to 
respond to VA notices.  She has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
the claims and testifying at a hearing before the Board.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, because the claim in this case is governed by the 
provisions of Chapter 71 of Title 38 of the United States 
Code, the law pertaining to the duty to notify and to assist 
and its implementing regulations are not applicable to such 
claims.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that such law is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of her claims 
for payment or reimbursement of medical expenses.  

The Board notes that the relevant and probative evidence 
includes the emergency department records from HMC for each 
of the episodes of treatment, and the veteran's VA clinical 
records.  That evidence, including the veteran's private 
medical records, is associated with the claims file.  Simply 
put, the record is complete regarding the claims for 
reimbursement or payment of the cost of private medical care 
and these three matters are ready for appellate review.  

Applicable law 

Initially, in adjudicating a claim for payment or 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for non-VA medical care received at a private 
facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is 
a factual, not a medical, determination.  Similes v. Brown, 5 
Vet. App. 555 (1994).  According to 38 C.F.R. § 17.54, the 
admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  In the case of an emergency 
that existed at the time of admission, an authorization may 
be deemed a prior authorization if an application, whether 
formal or informal, by telephone, telegraph, or other 
communication, made by the veteran or by others on his/her 
behalf is dispatched to VA for veterans in the 48 contiguous 
States and Puerto Rico, within 72 hours after the hour of 
admission, including in the computation of time Saturday, 
Sunday, and holidays.

There are essentially two statutory provisions which allow VA 
to assume a veteran's expenses for private medical care where 
such care was not specifically authorized by VA before the 
care was rendered.  One applicable provision, 38 U.S.C.A. 
§ 1725, authorizes VA, under limited circumstances, to 
provide payment or reimbursement for emergency services 
rendered to a veteran in a non-VA facility for a disorder for 
which service connection is not in effect are quite limited.  
38 U.S.C.A. § 1725 (as effective May 29, 2000, as part of the 
Veterans Millennium Health Care and Benefits Act, Pub. L. No. 
106-177, popularly known as the "Millennium Bill.").  

As set forth in the facts below, the veteran has been granted 
service connection for each of the disorders addressed in 
this appeal, so 38 U.S.C.A. § 1725 is not applicable.  
Instead, 38 U.S.C.A. § 1728, which governs payment or 
reimbursement of the expenses of care where an award of 
service connection has been granted, is applicable.  
38 U.S.C.A. § allows VA to assume the costs of private care 
not previously authorized, in a hospital not operated by VA, 
under the following circumstances:

(a) Care or services not previously authorized 
were rendered to a veteran in need of such 
care or services: (1) For an adjudicated 
service-connected disability; (2) For 
nonservice-connected disabilities associated 
with and held to be aggravating an adjudicated 
service-connected disability;  
. . . and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would have 
been hazardous to life or health; and

(c) VA or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand or obtain prior VA authorization 
for the services required would not have been 
reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).  The Court has held that 
all three of these statutory requirements must be met before 
payment may be authorized.  Id.  The statute specifically 
limits authorized payment or reimbursement to circumstances 
of medical emergency of such nature that delay would have 
been hazardous to life or health.  38 U.S.C.A. § 1728(a)(1).

Facts and analysis

The veteran has been granted service connection for several 
disabilities, including asthma, irritable colon, 
fibromyalgia, sinusitis, and a spine disability, among other 
disorders.  The most recent award of service connection was 
the award for fibromyalgia, effective in April 2006.  A 
combined disability rating of 70 percent was in effect prior 
to that award; effective in May 2006, an 80 percent combined 
service-connected evaluation was assigned.  

In January 2006, the veteran sought VA outpatient evaluation 
at the Carl Vinson VAMC in Dublin, Georgia, regarding knee 
pain.  The veteran reported that bilateral knee pain 
increased gradually when she started to work out at a gym.  
She reported clicking of the knees.  Left knee clicking was 
noted on objective examination.  The veteran was advised to 
avoid certain types of exercise.  

1.  Claim for expenses of private medical treatment provided 
February 26, 2006

On February 24, 2006, the veteran experienced pain following 
exercise at the Fitness Center at her place of employment.  A 
statement from DLM, Fitness Center Manager, indicates that he 
offered to call 911 for the veteran, because of the severity 
of her leg pain.  However, after she rested, the veteran was 
able to return to work.  She sought VA outpatient clinical 
treatment later that same day, Friday, February 24, 2006.  

The veteran's complaints at the time of the February 24, 
2006, treatment are recorded as low grade fever and continued 
knee pain.  The veteran disputes this characterization of her 
symptoms, asserting that she sought care onset of new 
manifestations of pain, later found to meet the criteria for 
fibromyalgia.  See undated letter attached to correspondence 
to Member of Congress.  The veteran was advised to use Aleve 
for generalized pain, to use her knee braces, and to use a 
topical cream for joint pain.  An antibiotic was prescribed 
for the veteran's sinusitis.

On Sunday, February 26, 2006, the veteran asked a friend to 
drive her to the HMC emergency department.  The veteran 
testified that she was experiencing pain of such severity she 
could barely move.  HMC records disclose that the veteran 
complained of a cough, cold, neck pain, knee pain, and body 
aches.  The veteran reported gradual onset of symptoms, but 
with an acute increase in pain, becoming sharp and radiating 
to her legs.   Nothing relieved the pain.  There was 
paraspinal tenderness along the veteran's entire back.  The 
veteran was given an injection of pain medication while in 
the emergency treatment area.  Discharge instructions 
disclose that the veteran was given prescriptions for oral 
pain medication, for a muscle relaxant, and for a nasal 
decongestant.  The veteran was discharged less than two hours 
after she registered for emergency department care.  She was 
to be transported home by her friend.  The assigned diagnoses 
were acute exacerbation of back pain and sinusitis.  

The veteran has been granted service connection for a 
disorder of the spine, and for sinusitis.  The Board notes 
that this emergency department treatment was rendered prior 
to the effective date of the award of service connection for 
fibromyalgia.  The Board also notes that records of this 
emergency department treatment reflect that the veteran 
thought she had private insurance, but that insurance had 
apparently lapsed.  

The veteran has indicated that she waited to obtain 
transportation to the emergency department until an 
acquaintance could assist her.  The mode of transportation 
used by the veteran, a private car, and her statement that 
she sought assistance at a time when she thought her 
acquaintance could help is not consistent with a finding that 
delay in seeking medical care would have been hazardous to 
the veteran's health.  The emergency department treatment, 
which consisted primarily of one-time injection of a pain 
medication and a muscle relaxant, is not consistent with a 
finding that the medical conditions treated were hazardous to 
the veteran's life or health.  The total treatment time in 
the emergency department, less than two hours, is not 
consistent with a finding that the medical conditions treated 
were hazardous to the veteran's life or health.  The VA 
medical opinion is unfavorable to the veteran's contention 
that the severity of her pain constituted an emergency.  

The evidence as a whole is unfavorable to the veteran's 
contention that he medical circumstances constituted as 
emergency as defined for purposes of eligibility for 
reimbursement or payment under 38 U.S.C.A. § 1728.  
Therefore, further discussion of other factors which also 
govern such reimbursement or payment is not required.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

2.  Cost of private medical treatment provided March 16, 2006

The veteran sought VA outpatient treatment on February 27, 
2006, and thereafter.  Examination through magnetic resonance 
imaging (MRI) of the back and knees was ordered and was 
conducted in early March 2006.  

The veteran was treated on Friday, March 16, 2006, at the 
VAMC.  The veteran complained of pain in the back and knees 
and numbness and tingling of the arms.  She was using a 
wheelchair for mobility.  The provider noted that the veteran 
was frustrated because she had a great deal of pain, but VA 
had not prescribed any active therapy.  The provider 
counseled that additional laboratory examination of the blood 
was required to rule out fibromyalgia, among other disorders.  
The veteran was advised that the MRI examinations of the back 
and knees disclosed no abnormality, so no treatment could be 
instituted without further diagnostic evaluation.  The 
provider referred the veteran for neurologic and other 
further examinations.  

That same day, the veteran contacted a business manager at 
the VAMC to complain about the treatment she received on 
March 16, 2006.  This VA employee advised the veteran to go 
to the emergency room if her pain became too bad.  The 
veteran testified that she believed the statement by this VA 
employee authorized her to seek private emergency care at VA 
expense.  The veteran does not contend that this employee 
provided or offered to provide any authorization for such 
care in writing.  

Later that same day, March 16, 2006, the veteran drove 
herself to the HMC emergency department.  She used a cane to 
walk.  She complained of back pain.  She stated she was 
unable to take the hydrocodone prescribed for her back pain 
because she lived alone and the medication was too strong to 
allow her to function adequately.  Anaprox-DS, a non-
steroidal anti-inflammatory medication now available over-
the-counter, was prescribed.  The assigned diagnosis was 
acute exacerbation of low back pain.  The veteran drove 
herself home.   

The fact that the veteran drove herself to the emergency 
room, and drove herself back home, is not consistent with a 
finding that delay in seeking medical care would have been 
hazardous to the veteran's health.  The emergency department 
treatment, which consisted primarily of assisting her to 
identify a non-narcotic medication she could take in place of 
hydrocodone, is not consistent with a finding that the 
medical conditions treated was hazardous to the veteran's 
life or health.  The brief treatment time in the emergency 
department, less than one hour (time on triage notes as 
18:44, time of discharge 19:43), is not consistent with a 
finding that the medical condition treated was hazardous to 
the veteran's life or health.  The VA medical opinion is 
unfavorable to the veteran's contention that the severity of 
her pain constituted an emergency.  The evidence as a whole 
is unfavorable to the veteran's claim.

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

3.  Cost of private medical treatment provided July 8, 2006, 
through July 9, 2006

During VA outpatient treatment in June 2006, the veteran 
described her history of irritable bowl syndrome and the 
medications she was taking, including for that disorder.  A 
diagnosis of fibromyalgia was assigned.  

On July 8, 2006, the veteran contacted the after-hours VA 
Nurse Triage Line.  During those periods when outpatient 
treatment is not available at the Dublin facility, veterans 
are "encourage" to contact that service for assistance, 
according to VA's official Internet page for the Carl Vinson 
VAMC.  The veteran reported to the Triage nurse that she was 
having severe abdominal gas pains.  Her abdomen was swollen, 
and she was having pain under her breast bone.  The veteran 
reported that her pain became more severe after eating.  She 
also reported that the medications used to control her 
irritable bowel syndrome were not working.  The written notes 
of record establish that the Triage nurse consulted with the 
veteran's provider, the physician who had treated the veteran 
in June 2006.  The Triage nurse assessed the veteran's 
complaints as "urgent," and recommended follow-up in an 
emergency room.  The veteran indicated that she would go to 
the local emergency room, as the nearest VA emergency 
facility available at that time of the evening was 
approximately 100 miles away.  This assessment, including the 
consultation with the physician, is noted in the VA clinical 
records.

The veteran signed in at the HMC emergency department a short 
time after the consultation with the Nurse Triage Line 
concluded, in the evening of July 8, 2006.  The veteran 
underwent radiologic examinations of the chest and abdomen as 
well as laboratory examination of the blood and urine.  No 
obstruction of the GI tract was found, although there were 
dilated bowel loops.  The veteran was discharged from the 
emergency department after midnight, in the early hours of 
July 9, 2006.  The veteran was evaluated by her outpatient 
treatment provider at the VAMC on July 10, 2008.  

The veteran argues, in essence, that she obtained 
authorization before seeking the private emergency department 
treatment.  Initially, in adjudicating a claim for payment or 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for non-VA medical care received at a private 
facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54 (2006).  
This is a factual, not a medical, determination.  Similes v. 
Brown, 5 Vet. App. 555 (1994).

VA's General Counsel, in response to the question regarding 
"[w]ho has the authority to approve or authorize a request 
for private hospitalization at VA expense under 38 U.S.C.A. § 
1703(a), and what type of action(s) is necessary to 
constitute prior authorization under 38 C.F.R. § [17.54]" has 
indicated that the requirements for obtaining prior 
authorization for private medical expenses are quite 
specific.  In addition to meeting statutory requirements for 
reimbursement, any verbal authorizations must be confirmed in 
writing.  See VA O.G.C. Concl. Op. 1-95, 8, 9.  In the case 
of an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54.  38 C.F.R. § 17.54 specifies 
that a request for authorization for non-VA treatment may be 
conducted through telephone contact.  38 C.F.R. § 17.54(a).  

The veteran contends that the VA employee who discussed the 
circumstances with the veteran and the veteran's treating 
physician advised the veteran that the discussion would be 
entered into the veteran's VA clinical records.  The 
veteran's VA clinical records are consistent with the 
veteran's testimony on this point.  These written notes 
appear to meet the authorization requirements of 38 C.F.R. 
§ 17.54.

The situation in this case contrasts with general advice by a 
provider that a veteran should seek emergency treatment when 
necessary or a statement that private treatment can be 
arranged.  Contrast Smith v. Derwinski, 2 Vet. App. 378 
(1992) (veteran argued that non-VA care was authorized 
because his VA treating physician had informed him that 
arrangements were made for him to be treated at a non-VA 
medical facility) with Cantu v. Principi, 19 Vet. App. 92, 98 
(2004)(requirements under 38 C.F.R. § 17.54 for authorization 
were met when VA physician arranged veteran's transfer and 
transportation from VA outpatient clinic to private 
facility).  The Board finds that, given the specific written 
notes by the VA clinicians, the requirement of written 
authorization is met.  

The veteran contacted VA about her health concerns in the 
manner that patients of the VAMC were advised.  This 
discussion resulted in a specific assessment that the 
veteran's circumstances were "urgent," and reflect that the 
veteran's physician apparently concurred in this assessment.  
The notes of the discussion reflect the statement by the 
veteran that she would have stayed home if she had not called 
the Nurse Triage Line.  The written assessment by the Triage 
Line nurse, which includes, in essence, a concurring opinion 
from the veteran's treating physician, constitutes two 
clinical opinions supporting the veteran's contention that 
her circumstances constituted and emergency.  Although the VA 
providers who later reviewed the clinical records determined 
that the veteran's circumstances did not constitute an 
"emergency," the two favorable opinions as compared to the 
two unfavorable opinions place the evidence as to this 
criterion in equipoise.  

The record establishes that the veteran is service-connected 
for irritable bowel syndrome.  The veteran asserts that her 
treatment by HMC on July 8, 2006, through July 9, 2006, was 
related to that service-connected disability, and there is no 
evidence to the contrary.  The veteran contends that the 
distance to an available VA emergency facility at the time 
she sought treatment in the evening of July 8, 2006, made an 
effort to use that facility infeasible.  The Nurse Triage 
Line note is consistent with the veteran's contention in this 
regard.  Thus, each of the criteria under 38 U.S.C.A. § 1728 
are met.  See Zimick, supra.  

Resolving any reasonable doubt in the veteran's favor, 
consistent with 38 U.S.C.A. § 5107(b), the Board finds, as a 
matter of fact, that the veteran is entitled to payment or 
reimbursement of private medical expenses incurred at HMC on 
July 8, 2006 through July 9, 2006.  


ORDER

The appeal for payment or reimbursement for the cost of 
medical treatment provided February 26, 2006, at HMC in 
Warner Robins, Georgia, is denied. 

The appeal for payment or reimbursement for the cost of 
medical treatment provided March 16, 2006, at HMC in Warner 
Robins, Georgia, is denied.  

The appeal for payment or reimbursement for the cost of 
medical treatment provided from July 8, 2006 through July 9, 
2006, at HMC in Warner Robins, Georgia, is granted.  





______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


